NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                             ROBERT P., Appellant,

                                         v.

         DEPARTMENT OF CHILD SAFETY, M.P., R.P., Appellees.

                              No. 1 CA-JV 15-0146
                               FILED 11-17-2015


            Appeal from the Superior Court in Maricopa County
                              No. JD18868
              The Honorable Linda H. Miles, Retired Judge

                                   AFFIRMED


                                    COUNSEL

Robert D. Rosanelli, Attorney at Law, Phoenix
By Robert D. Rosanelli
Counsel for Appellant

Arizona Attorney General’s Office, Phoenix
By Michael Valenzuela
Counsel for Appellee Department of Child Safety
                           ROBERT P. v. DCS, et al.
                            Decision of the Court



                        MEMORANDUM DECISION

Judge Maurice Portley delivered the decision of the Court, in which
Presiding Judge Margaret H. Downie and Judge Patricia A. Orozco joined.


P O R T L E Y, Judge:

¶1            Robert P. (“Father”) challenges the order terminating his
parental rights to his two children M. and R. Father argues the termination
was clearly erroneous and contrary to the substantial evidence in the
record. For the following reasons, we affirm.

                 FACTS1 AND PROCEDURAL HISTORY

¶2            Father and Lindsey B. (“Mother”) are the biological parents of
H., who was born in 2009, M., and R. After receiving reports that Mother
and Father were neglecting H. because of their substance abuse and
domestic violence, the Department filed a dependency petition. While H.’s
dependency proceeding was pending, their second child, M., was born, and
the Department sought to have M. declared dependent. The juvenile court
found M. dependent and approved a family reunification case plan.
Subsequently, the juvenile court terminated Mother and Father’s parental
rights to H.2

¶3             The court thereafter modified M.’s case plan by adding the
plan of severance and adoption, and the Department moved to terminate
Mother and Father’s parental rights to M. During the pendency of M.’s
severance proceedings, R., was born, and he was found to be dependent
after the Department filed a dependency petition. The juvenile court
terminated Mother’s parental rights to M. based on her consent and to R.
after she failed to appear at the initial severance hearing. After a hearing,
the court denied the Department’s motion to sever Father’s parental rights


1 “We view the facts in the light most favorable to upholding the juvenile
court’s order.” Ariz. Dep’t of Econ. Sec. v. Matthew L., 223 Ariz. 547, 549, ¶ 7,
225 P.3d 604, 606 (App. 2010).
2 Although the termination motion indicated the parents were relinquishing

their rights and consenting to H. being adopted, that basis was withdrawn
by the Department, without objection, prior to the severance hearing.



                                       2
                           ROBERT P. v. DCS, et al.
                            Decision of the Court

to M.3 As a result, the court approved a joint case plan for Father of family
reunification concurrent with severance and adoption.

¶4            A few months later, the Department filed a motion to
terminate Father’s parental rights to M. and R. After the severance hearing
and the juvenile court’s determination that severance was appropriate, the
court issued findings of fact and conclusions of law, terminating Father’s
parental rights because: (1) the children had been in an out of home
placement for nine months or longer; (2) the children had been in care
fifteen months or longer; and (3) Father’s parental rights to H. had been
terminated within the preceding two years for the same reason that
prevented him from discharging his parental duties to M. and R. The court
also found that termination was in the children’s best interests. Father filed
this appeal, and we have jurisdiction under Arizona Revised Statutes
(“A.R.S.”) sections 8-235, 12-120.21(A)(1), and -2101(A)(1).4

                                DISCUSSION

¶5            Father argues the juvenile court erred in finding that: (1) he
failed to remedy the circumstances which caused the children to be placed
in an out-of-home placement and that there was a substantial likelihood
that he would not be capable of providing proper and effective parental
care and control in the near future; (2) he substantially neglected or willfully
refused to remedy the circumstances that caused the children to be in an
out-of-home placement; and (3) his parental rights to another child were
terminated within the preceding two years for the same cause, and he was
currently unable to discharge his parental responsibilities due to the same
cause. He, however, did not challenge the determination that the
termination was in the best interests of the children.

¶6            A juvenile court may terminate parental rights if the
Department proves any one of the statutory grounds for termination by
clear and convincing evidence, Christy C. v. Ariz. Dep’t of Econ. Sec., 214 Ariz.
445, 449, ¶ 12, 153 P.3d 1074, 1078 (App. 2007), and demonstrates that
termination is in the best interests of the child by a preponderance of the
evidence, Matthew L., 223 Ariz. at 549, ¶ 7, 225 P.3d at 606 (citation omitted).
The court, as the trier of fact, “is in the best position to weigh the evidence,
observe the parties, judge the credibility of witnesses, and make
appropriate findings.” Jesus M. v. Ariz. Dep’t of Econ. Sec., 203 Ariz. 278, 280,


3 Mother appealed the termination of her rights to R. but her appeal was
dismissed.
4 We cite the current version of the statute unless otherwise stated.



                                       3
                          ROBERT P. v. DCS, et al.
                           Decision of the Court

¶ 4, 53 P.3d 203, 205 (App. 2002) (citation omitted). We will accept the
court’s findings of fact unless no reasonable evidence supports those
findings, and will only disturb the juvenile court’s order if it is clearly
erroneous. Id. A termination order is clearly erroneous if it is “unsupported
by substantial evidence.” Desiree S. v. Dep’t of Child Safety, 235 Ariz. 532,
534, ¶ 7, 334 P.3d 222, 224 (App. 2014); see Mealey v. Arndt, 206 Ariz. 218,
221, ¶ 12, 76 P.3d 892, 895 (App. 2003) (“Substantial evidence is any relevant
evidence from which a reasonable mind might draw a conclusion.”)
(internal quotation marks and citation omitted).

¶7             Although the juvenile court terminated Father’s parental
rights to the children under multiple statutory grounds, we need only find
that “at least one of the statutory grounds” is supported by substantial
evidence. See Michael J. v. Ariz. Dep’t of Econ. Sec., 196 Ariz. 246, 249, ¶ 12,
995 P.2d 682, 685 (2000). To terminate a parent’s rights under the prior
termination provision, the court must find “[t]hat the parent has had
parental rights to another child terminated within the preceding two years
for the same cause and is currently unable to discharge parental
responsibilities due to the same cause.” A.R.S. § 8-533(B)(10).

¶8             Father’s rights to H. were terminated in 2012. He had been
unable to provide a safe, stable living environment for the child, in part due
to his dysfunctional relationship with Mother. Father knew Mother was
mentally ill, unstable, and a drug-using teenager when they met, and their
relationship was characterized by chronic instability and domestic violence.

¶9            Although Father attested that their relationship was over, the
record shows that Father maintained extensive contact with Mother,
despite knowing that the relationship compromised his ability to retain
custody of his children. Their continued relationship resulted in Father’s
arrest for pandering when he and Mother were apprehended in a 2014
prostitution incident.     Moreover, there was substantial evidence
demonstrating that the relationship was ongoing, and, given Father’s
obsession with Mother, there was a strong likelihood that he would reunite
with her if granted custody of the children, despite the fact that it would be
“a nightmare scenario for [the] children.”

¶10          Additionally, the Department made reasonable efforts by
offering Father services to help him address the substance abuse issues,
learn adequate parenting skills, and live independently from Mother. He
was offered substance abuse treatment through TERROS, domestic
violence counseling, and participation in a maintenance recovery program.
He was also provided with significant parent aide services over the three


                                       4
                          ROBERT P. v. DCS, et al.
                           Decision of the Court

year period, supervised visitation with the children, and two psychological
evaluations. Although Father refused to participate in the maintenance
recovery program, he participated in the TERROS substance abuse
program, and domestic violence counseling. However, even after
completing that counseling, he fought with Mother in his apartment and
alleged that he did not strike her, but that she scratched his neck as she tried
to choke him. And he failed to comply with court ordered random drug
testing that was implemented after he began demonstrating severe
instability in his housing and employment.

¶11            Moreover, in addition to his arrest for pandering, Father was
jailed two other times during the child welfare proceedings. When
released, he did not consistently participate in the parenting services
offered, despite being provided with transportation and a neutral visitation
location by the Department. He missed approximately thirty percent of his
visits with the children, and when he did participate, instead of interacting
with his children, he complained about the facilities and interacted with the
parent aide; he was over-dependent on the parent aide during the
supervised visitations. He was frequently late for the children’s medical
appointments, if he attended. And although he was ordered to participate
in the children’s therapy appointments, some of which coincided with his
supervised visits, he missed so many visits that he only attended three
therapy visits over the course of several months. Father’s inconsistent visits
raised a concern that if the children were placed in his care, he would not
continue R.’s speech therapy. As a result, the caseworker testified that
Father was unable to provide a safe or stable environment for the children,
and his continued contact with Mother was a willful refusal to remedy the
circumstances that brought the children into care.

¶12            The evidence supports the court’s findings and decision
terminating Father’s rights to M. and R. He refused to end his dysfunctional
relationship with Mother despite the violence and instability it generated.
He failed to demonstrate that he could safely and dependably parent M.
and R., and he failed to take advantage of the services offered to attempt to
alleviate his chronic employment and housing instability that resulted in
the termination of his rights to H. Consequently, we find no error.




                                       5
                 ROBERT P. v. DCS, et al.
                  Decision of the Court

                     CONCLUSION

¶13   Based on the foregoing, we affirm the termination.




                         :ama




                            6